Title: From George Washington to Colonel George Baylor, 28 March 1777
From: Washington, George
To: Baylor, George



Dear Sir,
Head quarters Morris Town. 28th March 1777

I am glad to discover by your favour of the 26th Ulto that You have a prospect of getting your Horses. We want them much—Inclosed is a Letter to Mr Finnie the Depy Quart. Mast. Genl directing him to supply you with the Continental Rations for Horse. Mr James Mease of Philada, the Clothier General, will furnish you with Cloathing whenever You call upon him & send for them—I presume the Men will have the same Allowance of Cloaths, or Money in lieu, made them as the Foot have. But I question much whether the Public will pay the Expence of such Articles of Cloathing as are peculiarly necessary for the Horsemen. Is not their advanced pay intended as an equivalent for the Boots, Caps &Ca?
I must desire that you will innoculate your Men as fast as they are inlisted; that, while preparations are making for them to take the Field, they may not be retarded on that Account—Let them not at any rate be detained for Carbines; But on the other hand forward them to Camp as fast as a Troop is made up & out of the Small pox—Surely Mr Hunter can furnish Pistols as fast they are wanted.
Before your letter reached me, and indeed before I had information of Colo. Nelson’s desire to enter into the Horse service, I appointed Ott. Byrd to the Vacancy you mention—Altho’ there cannot be the smallest objection of any sort to Colo. Nelson, yet he is now provided for very genteelly & Mr Byrd was entirely out of the service—Terms of distinction can be productive of nothing but Jealousy & Discontent; to obviate all this, I can not consent to your request.
Yr favour of the 17th Inst. this Moment came to hand—I have forwarded yr Letter to Capt. Lewis & am Yr most Ob. Servt

Go: Washington



The Mr Stith I mentioned is here. You may appoint the Gentn you speak of.

